Exhibit 10.3 NONQUALIFIED STOCK OPTION GRANT AGREEMENT PROTAGENIC THERAPEUTICS, INC. This Stock Option Grant Agreement (the “ Grant Agreement ”) is made and entered into effective on the Date of Grant set forth in Exhibit A (the “ Date of Grant ”) by and between Protagenic Therapeutics, Inc., a Delaware corporation (the “ Company ”), and the individual named in Exhibit A hereto (the “ Optionee ”). WHEREAS, the Company desires to provide the Optionee an incentive to participate in the success and growth of the Company through the opportunity to earn a proprietary interest in the Company; and WHEREAS, to give effect to the foregoing intention, the Company desires to grant the Optionee an option pursuant to the Protagenic Therapeutics, Inc. 2016 Equity Compensation Plan (the “ Plan ”) to acquire the Company’s common stock, par value $.0001 per share (the“ Common Stock ”); NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth and for good and valuable consideration, the parties hereto agree as follows: 1.
